internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-131883-02 date date re legend date date year husband wife trust company x y cpa dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of the generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date husband created trust an irrevocable_trust for the benefit of his children and their descendants sec_1 of trust directs the trustees upon initial funding to divide the trust estate into equal shares for each of grantor’s children to be held administered and distributed as separate trusts sec_1 of trust provides that any additional property subsequently transferred to the trustee will be divided into equal shares for each of grantor’s children plr-131883-02 with the share of any child of grantor who is deceased to be divided among that child’s descendant’s then living per stirpes and if none then divided into equal shares as to provide one share for each then living grandchild of grantor per capita sec_1 and e of trust provide that each child grandchild or descendant of grandchild’s respective trust estate will continue until the earlier of his or her death or the expiration of the termination period the trustees shall use and apply directly or indirectly for the benefit of and or pay to any beneficiary for whom such trust estate was established and his or her descendants living from time to time so much none or all of the annual net_income and principal of the trust estate as the trustees in their discretion deem necessary for the education maintenance health and support in reasonable comfort and for such other purposes as they may deem to be in the best interest of the beneficiaries sec_1 of trust provides that upon the death of child or grandchild the property constituting his or her trust estate shall be distributed in such portions and to such of grantor’s descendants as such child or grandchild may appoint by his or her last will if such child or grandchild fails to exercise such power_of_appointment the unappointed trust property shall be distributed as follows in the case of a child’s trust to his or her then living descendants per stirpes if any otherwise in equal shares to grantor’s then living grandchildren per capita subject_to the provisions of sec_1 d and e or in the case of a grandchild’s trust to such grandchild’s then living descendants per stirpes subject_to the provisions of sec_1 in year husband made gifts of x shares of company non-voting stock which he valued at dollar_figurey to trust husband and wife elected to treat the gifts as made one-half by each under sec_2513 the gifts were reported on timely filed gift_tax returns cpa prepared the form sec_709 however cpa failed to allocate any of husband’s and wife’s gst_exemption to the year transfer of x shares of company non-voting stock in a letter dated date husband and wife’s attorney informed them that after a review of their prior form sec_709 it was discovered that gst_exemption allocations had not been made for the year gifts to trust husband and wife have requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make allocations of their respective gst_exemption and that such allocations are to be made based on the value of the transferred assets on the date transferred to trust plr-131883-02 sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute plr-131883-02 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_34_irb_189 provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore husband and wife are granted an extension of time of days from the date of this letter to make allocations of their available gst_exemption with respect to the year transfers of x shares of company non-voting stock to trust the allocations will be effective as of the date of the transfer to trust and the gift_tax value of the transfer to trust will be used in determining the amount of gst_exemption to be allocated to trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-131883-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent this allocation should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
